159 S.E.2d 252 (1968)
1 N.C. App. 33
Harry E. JONES
v.
NASH COUNTY GENERAL HOSPITAL and its Official Board of Trustees and Nash County and its Official Board of Commissioners.
No. 67SC8.
Court of Appeals of North Carolina.
February 21, 1968.
*253 Parker & Dickens, Enfield, for plaintiff appellant.
Keel & Keel, Rocky Mount, Valentine & Valentine, Nashville, Battle, Winslow, Scott & Wiley and Thomas L. Young, Rocky Mount, for defendants appellees.
BRITT, Judge.
Authority and responsibility for the selection of sites for county hospitals authorized under Chapter 131 of the General Statutes are vested in the county commissioners and the official board of the hospital. G.S. § 153-9; G.S. § 131-126.18 et seq.
The courts may not interfere with the exercise of the discretionary powers of local administrative boards for the public welfare "unless their action is so clearly unreasonable as to amount to an oppressive and manifest abuse of their discretion." Barnhill, J. (later C. J.), speaking for our Supreme Court in Mullen v. Town of Louisburg, 225 N.C. 53, 33 S.E.2d 484. This well-established principle has been restated in numerous decisions including Kistler v. Board of Education, 233 N.C. 400, 64 S.E.2d 403; Reed v. State Highway and Public Works Commission, 209 N.C. 648, 184 S.E. 513; McInnish v. Board of Education, 187 N.C. 494, 122 S.E. 182; *254 and Lee v. Town of Waynesville, 184 N.C. 565, 115 S.E. 51.
There is a presumption that public officials will discharge their duties in good faith and exercise their powers in accord with the spirit and purpose of the law. Housing Authority of City of Wilson v. Wooten, 257 N.C. 358, 126 S.E.2d 101; In re Housing Authority of City of Charlotte, 233 N.C. 649, 65 S.E.2d 761.
As a general rule the acts of a municipal corporation, which are within its powers, are not subject to judicial review unless there is a manifest and palpable abuse of power. 62 C.J.S. Municipal Corporations § 199. In McInnish v. Board of Education, supra, it is said: "In our jurisprudence the principle is established that, in the absence of gross abuse, the courts will not undertake to direct or control the discretion conferred by law upon a public officer." Citing "School Com., etc. v. Bd. of Ed., 186 N.C. 643, 120 S.E. 202; Davenport v. Bd. of Ed., 183 N.C. 570, 112 S.E. 246; Newton v. School Com., 158 N.C. 186, 187, 73 S.E. 886; Jeffress v. Town of Greenville, 154 N.C. 490, 492, 500, 70 S.E. 919."
The defendants were not compelled by law to invite the public to attend their meeting at which the site was selected. Kistler v. Board of Education, supra.
Confronted with these well-established principles of law, long recognized in this jurisdiction, the complaint fails to meet the test and does not allege sufficient facts to state a cause of action.
The cases cited and heavily relied upon by plaintiff in his brief are clearly distinguishable from the facts in the case at bar.
The judgment of the Superior Court sustaining the demurrer is
Affirmed.
MALLARD, C. J., and BROCK, J., concur.